Citation Nr: 1521569	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an  August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a hearing before the undersigned in December 2013.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a right shoulder disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran avers that his right shoulder disability is due to an injury incurred during military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253(1999).

For the conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, the provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

In this case, the Veteran's service treatment records show that he injured his right shoulder in September 1969, after he slipped and fell on a ladder.  The records indicate that in an attempt to prevent himself from falling, the Veteran grabbed onto the safety chain and supported the weight of his body with his left hand.  The Veteran has indicated in his current written statements and his personal testimony that he was also carrying a heavy tool box in his left hand at the time.  Significantly, the service records reflect that conservative treatment (i.e. pain medication, injections, daily ultrasound, limited duty, and physical therapy) of his shoulder from October 1969 until discharge in September 1970 was unsuccessful in resolving his complaints and symptoms.  Also noteworthy are the notations of crepitus and popping in October 1969 and the finding of a "bursitis-type problem" in November 1969.  

There are no post-service records of medical treatment records, however, the Veteran has credibly reported that after service, he self-medicated for his continued symptoms of pain and discomfort with over-the-counter medication.  The Board notes further that a Report of Medical History, completed by the Veteran in September 1971 in connection with an annual physical examination for reserve service, shows he reported having swollen and painful joints and occasional pain in the right shoulder.

In July 2012, the Veteran was afforded a VA examination.  At the examination, he was noted to be left-hand dominant.  Following physical examination, the examiner provided a diagnosis of right shoulder sprain.  Degenerative or traumatic arthritis was present on X-ray of the right shoulder, but not the left.  The examiner opined that the right shoulder sprain was less likely than not related to service.  The rationale was that there was no documentation of post-service medical treatment.

The post-service medical evidence confirms that the Veteran is currently diagnosed with a sprain and degenerative joint disease in the right shoulder.  Thus, the dispositive issue in this case is whether this disability is related to military service.  

Although the July 2012 VA medical nexus opinion is against the claim, that opinion is not persuasive because the supporting rationale is inadequate as the examiner appears to have ignored the Veteran's reports of continuity of right shoulder symptoms after service and provided a negative opinion solely on the basis of lack of documentation of post-service treatment.  

The Veteran has provided a competent report of a continuity of right shoulder pain, weakness, and limited motion since service to support a finding of causal nexus.  Although the record does not show a continuity of post-service medical care, the Veteran is competent to report that his symptoms of pain, discomfort, and decreased strength have been recurrent ever since he injured his right shoulder in 1969.  There is nothing in the claim file that contradicts his statements and the Board finds his testimony to be credible.  Moreover, the continuity of symptoms, not treatment, is the salient issue in in establishing the chronicity of a condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In light of the inadequate and unpersuasive VA medical nexus opinion, the Board is left only with the evidence of unresolved right shoulder symptoms noted at the time of service discharge, current evidence of sprain and arthritis in the right shoulder (but not the left), and the Veteran's competent and credible report of a continuity of chronic right shoulder symptoms since service.  Affording the benefit of any doubt to the Veteran, service connection for a right shoulder disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Resolving doubt in favor of the Veteran, service connection for a right shoulder disability is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


